Name: Commission Regulation (EC) No 1547/2001 of 30 July 2001 setting the amounts of aid for the supply of rice products from the Community to the Canary Islands
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  production;  regions of EU Member States;  trade;  economic policy
 Date Published: nan

 Avis juridique important|32001R1547Commission Regulation (EC) No 1547/2001 of 30 July 2001 setting the amounts of aid for the supply of rice products from the Community to the Canary Islands Official Journal L 205 , 31/07/2001 P. 0003 - 0004Commission Regulation (EC) No 1547/2001of 30 July 2001setting the amounts of aid for the supply of rice products from the Community to the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Canary Islands(1), as last amended by Regulation (EC) No 1450/2001(2), and in particular Article 3 thereof,Whereas:(1) Pursuant to Article 3 of Regulation (EEC) No 1601/92, the requirements of the Canary Islands for rice are to be covered in terms of quantity, price and quality by the mobilisation, on disposal terms equivalent to exemption from the levy, of Community rice, which involves the grant of an aid for supplies of Community origin. This aid is to be fixed with particular reference to the costs of the various sources of supply and in particular is to be based on the prices applied to exports to third countries.(2) Commission Regulation (EC) No 2790/94(3), as last amended by Regulation (EC) No 1620/1999(4), lays down common detailed rules for implementation of the specific arrangements for the supply of certain agricultural products, including rice, to the Canary Islands.(3) As a result of the application of these detailed rules to the current market situation in the rice sector, and in particular to the rates of prices for these products in the European part of the Community and on the world market, the aid for supply to the Canary Islands should be set at the amounts given in the Annex.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Pursuant to Article 3 of Regulation (EEC) No 1601/92, the amount of aid for the supply of rice of Community origin under the specific arrangements for the supply of the Canary Islands shall be as set out in the Annex hereto.Article 2This Regulation shall enter into force on 1 August 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 198, 21.7.2001, p. 7.(3) OJ L 296, 17.11.1994, p. 23.(4) OJ L 192, 24.7.1999, p. 19.ANNEXto the Commission Regulation of 30 July 2001 setting the amounts of aid for the supply of rice products from the Community to the Canary Islands>TABLE>